November 2, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended, for violation of the conditions of a deferred sentence for the offense of Charge I: Assault With a Weapon, a felony.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was represented by Geoffrey Mahar.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to a commitment to the Department of Corrections for a term of ten (10) years, with five (5) years suspended. The terms and conditions shall remain the same as imposed in the November 2, 2005 judgment.
Hon. Ted L. Mizner, District Court Judge.